COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON


                                            ORDER

Appellate case name:      William David Golden v. Janet Sue Golden

Appellate case number:    01-09-00735-CV

Trial court case number: 0867084

Trial court:              245th District Court of Harris County

       Appellant filed a motion for an extension of time to file appellant’s brief. Appellant, an
inmate, has been confirmed indigent and the appellate record has been filed in this
case. Appellant has requested that he be provided with a copy of the clerk’s record.

       The Clerk of this court is ordered to forward a copy of the clerk’s record to appellant as
soon as possible, but no later than 15 days from the date of this order.

       In addition, appellant has filed a request for a supplemental clerk’s record. The District
Clerk has indicated that the supplemental record IS being prepared. The District Clerk
ordered to prepare the supplemental clerk’s record, file with this court, and send a copy to
appellant as soon as possible, but no later than 15 days from the date of this order.

        The court grants appellant’s motion to extend time. The court orders appellant to file
his brief no later than Friday, October 5, 2012.

        It 1s so ORDERED.

Judge’s signature: /s/Rebeca Huddle
                 [El Acting individually       Acting for the Court

Date:_ August 20, 2012